Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulliner (US 3,907,515).
Regarding claim 10, Mulliner discloses a device for introducing an odorizing agent into a cryogenic fluid, the device comprising: 
a feed zone (in volume injector vessel 14), where an odorizing agent in liquid or gaseous form is fed (via conduit 12), 
a buffer zone (such as heat exchanger 26), where the liquid or gaseous odorizing agent is brought to a temperature less than 30° C. above the temperature of the cryogenic fluid (this limitation is directed toward a method of operating the claimed apparatus and does not further impart structure to the claimed apparatus), and 
a contact zone (at the outlet of 38), where the odorizing agent comes into contact with the cryogenic fluid to be odorized (as depicted in Fig. 1 where the odorant comes into contact with the LNG) at a temperature lower than the crystallization temperature of the odorizing agent, causing the odorizing agent to solidify before contacting with the cryogenic fluid (this limitation is directed toward a method of operating the claimed apparatus and does not further impart structure to the claimed apparatus).
Regarding italicized limitations recited in claim 1 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.
Regarding claim 11, Mulliner further discloses The device as claimed in claim 10, wherein the buffer zone is equipped with mechanical assistance (mechanical assistance being the heat exchange configuration that facilitates heat transfer between liquid natural gas in conduit 34 to the odorant in the heat exchanger).
Regarding claim 12, Mulliner further discloses the odorizing agent arrives in the buffer zone by cannula, nozzle, injector, entrainment optionally with a carrier gas (such as with high pressure gas from vessel 16) and/or with a portion of the cryogenic fluid to be odorized, or by a combination thereof.
Regarding claim 13, Mulliner further discloses the odorizing agent arrives in the buffer zone by drip or spray feeding (the structure of Mulliner will allow for either drip feeding (via gravity), or spray feeding (via pressurized flow through valve 28)).
Regarding claims 14 and 15, Mulliner further discloses the buffer zone (heat exchanger 26) is equipped with a means for circulating a gas to maintain the appropriate temperature (gas circulated through inlet/outlet 34/36).
Regarding claims 16-22, the limitations in these claims are directed to methods of operating the claimed apparatus and do not further impart structure to the claimed apparatus.  Neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725